DETAILED ACTION

Notice of AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments 	
 	The Applicant’s arguments with respect to claim #10 in the reply filed on November 23, 2020 have been carefully considered, but are moot in view of the new grounds of rejection.  Applicant’s arguments as to claims 1, 16, and 17 are persuasive and these claims are indicated as being allowable.


Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


 	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. (U.S. Patent No. 8,916,931 B2), hereafter “Takeda”, and further in view of Choi et al. (U.S. Patent No. 4,700,461), hereafter “Choi”.

	As to claim 10, Takeda teaches:
A first diode having an anode 12 and a cathode 9.

A first field-effect transistor having a source 18 and a gate 11, wherein the source is coupled to the anode 12 of the first diode, and the gate is coupled to the cathode 9 of the first diode.

 	However, Takeda does not teach the first field-effect transistor is a junction field-effect transistor.
 	On the other hand, Choi teaches a junction field-effect transistor (“JFET”).  See Choi, FIG. 1.
	One of ordinary skill in the art before the effective filing date would have recognized that the substitution of Choi’s JFET for Takeda’s field-effect transistor would yield the predictable benefit of affording operation for high temperature applications.  Id. at col. 1 ll. 41-54.  Additionally, because JFETs lack a gate oxide layer, fabrication is simplified.  

	
Claims Allowable If Rewritten in Independent Form
 	Claims 11-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Indication of Allowable Subject Matter 
 	The following is a statement of reasons for the indication of allowable subject matter in claims 1-9 and 16-20: “the base of the bipolar transistor is not electrically connected to the source of the first field-effect transistor” (claim 1) and “wherein the circuit is configured to inject charge into the body of the first insulated-gate field-effect transistor in response to turning off the first insulated-gate field-effect transistor” (claim 16).

 	As to claims 1 and 16, Takeda is the closest prior art but Takeda fails to teach the above limitations.  No other prior art was found.

Conclusion
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBERR CHI whose telephone number is (571)270-3955.  The examiner can normally be reached on 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 



/SUBERR L CHI/Primary Examiner, Art Unit 2829